t c memo united_states tax_court dwight schwersensky petitioner v commissioner of internal revenue respondent docket no 17983-03l filed date dwight schwersensky pro_se sylvia l shaughnessy for respondent memorandum opinion gale judge this case is before the court on respondent's motion for summary_judgment on the issue of whether he may proceed by levy to collect unpaid income taxes for petitioner's tax_year respondent's motion also seeks a penalty under sec_6673 a hearing was held thereon for the reasons set forth below we shall grant respondent's motion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are viewed in a light most favorable to the nonmoving party 119_tc_252 85_tc_812 79_tc_340 the party opposing summary_judgment must set forth specific facts which show that a genuine question of material fact exists and may not rely merely on allegations or denials in the pleadings 91_tc_322 87_tc_214 unless otherwise noted all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure background2 at the time of filing the petition petitioner resided in poway california on date petitioner and his wife mrs schwersensky jointly submitted a form_1040 u s individual_income_tax_return for on which they inserted zeros into every line related to income and taxes and attached a two-page statement of frivolous tax_protester arguments petitioner and mrs schwersensky included with the form_1040 two forms w-2 wage and tax statement for indicating that qualcomm inc paid petitioner dollar_figure in wages and withheld federal_income_tax of dollar_figure and that marantha chapel paid mrs schwersensky dollar_figure in wages and withheld dollar_figure in federal_income_tax the form_1040 sought a refund of the couple's combined withholdings of dollar_figure on date respondent advised petitioner and mrs schwersensky by letter that the form_1040 they submitted for was frivolous and that the position taken the facts hereinafter are established in the record and or undisputed although petitioner's spouse maureen t schwersensky requested a sec_6330 hearing jointly with petitioner and the resulting notice_of_determination was issued to both only petitioner filed a petition in this case these contentions included inter alia that no section of the internal_revenue_code establishes an income_tax 'liability' and 'income' can only be a derivative of corporate activity therein had no basis in law the letter offered petitioner and mrs schwersensky an opportunity to correct the return within days without penalty petitioner subsequently sent only frivolous tax_protester correspondence to respondent concerning respondent accordingly issued petitioner and mrs schwersensky a notice_of_deficiency with respect to determining that petitioner and mrs schwersensky had income in the amount of the wages reported on their forms w-2 income from the sale of securities of dollar_figure and other income resulting in a deficiency of dollar_figure and taking into account amounts withheld an underpayment_of_tax of dollar_figure plus a dollar_figure penalty determined under sec_6662 collectively including interest the liability petitioner and mrs schwersensky received the notice_of_deficiency as petitioner referred to it in a subsequent letter to respondent challenging the authority of the individual who issued it and containing additional frivolous tax_protester arguments however no petition was filed with respect to the deficiency_notice a certified copy of form_4340 certificate of assessments and payments covering petitioner's taxable_year records that respondent assessed the liability on date and sent notices of balance due to petitioner on date and date on date respondent sent petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the liability on date petitioner made a timely request for a hearing wherein he raised numerous issues including i that he was challenging the appropriateness of the collection action ii that no valid underlying assessment was ever made iii that he had never received the statutory 'notice and demand' for payment of the taxes at issue and iv that he was challenging the existence of the underlying liability under sec_6330 in the hearing request petitioner also demanded that respondent produce various documents at the sec_6330 conference5 and stated his intention to record the conference in response to petitioner's request for a hearing an appeals settlement officer sent petitioner a letter on date scheduling a conference for date the letter for example petitioner requested that respondent provide copies of assessment certificates and all supporting records names and irs employee id's of the individuals who prepared and signed the assessment certificates and the notice_and_demand for payment and a copy of the statute that authorizes the secretary to 'estimate the amount of taxes which have been omitted to be paid on the basis of my return' the hearing request also included voluminous amounts of tax_protester rhetoric such as that in order to deceive people irs employees falsely claim that sec_1 or makes a person liable for income_tax and requires mandatory the person to pay it none of these sections makes anyone 'liable' for income_tax nor 'requires' mandatory anyone to pay such tax advised that no tape or stenographic recordings of the conference would be allowed and that petitioner would be precluded under sec_6330 from challenging the underlying liability for because he had received a notice_of_deficiency for but had not filed a petition in response thereto the letter included a copy of the form_4340 for petitioner's taxable_year recording that notice_and_demand for payment had been made contrary to petitioner's earlier claim the letter further advised that if petitioner wished to consider alternatives to the proposed levy action such as an installment_agreement he should bring with him a completed form 433-a collection information statement for individuals as well as completed income_tax returns for and petitioner appeared for the conference rescheduled for date at his request accompanied by a witness and a court reporter the settlement officer terminated the conference rather than allow petitioner to record it on date a letter notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination was issued to petitioner the settlement officer determined that the proposed levy action should be sustained in light of petitioner's refusal to abide by the procedures the office of appeals had established for conducting sec_6330 conferences notably petitioner's refusal to forgo recording the conference the notice_of_determination i stated that appeals had verified that all of the requirements of applicable law and administrative procedures had been met including the making of a valid assessment ii answered petitioner's contention that he never received notice_and_demand for payment by noting that the settlement officer had provided petitioner a copy of his form_4340 for documenting that notice_and_demand for payment had been sent iii answered petitioner's challenge to the existence of the underlying tax_liability by advising that petitioner was precluded from pursuing such a challenge because he had received a notice_of_deficiency as indicated by his correspondence referencing it iv noted that petitioner had failed to provide the requested financial information regarding potential collection alternatives and v concluded that the proposed levy balanced the need for the efficient collection_of_taxes with the legitimate concern that the collection action be no more intrusive than necessary petitioner timely filed a petition in response to the notice_of_determination wherein he alleged inter alia that he had never received a notice_of_deficiency that he had not received any taxable_income for and that respondent had violated the law by denying petitioner his right to record his sec_6330 conference pursuant to sec_7521 in his response opposing respondent's motion for summary_judgment petitioner in general raises the challenges noted above and further contends i that no valid notice_of_deficiency was issued to him for ii that respondent failed to provide the requested documents or verification that the requirements of any applicable law or administrative procedure had been met iii that the collection action had not been authorized as required by sec_7401 and iv that the notice of petitioner's right to a hearing under sec_6330 was invalid because it was not issued by the secretary as required by sec_6330 or the secretary's duly authorized delegate as provided in sec_7701 and a a i consistent with his other submissions petitioner's response to the motion for summary_judgment contained approximately eight pages of tax_protester rhetoric including such arguments as t here is no statute anywhere in the internal_revenue_code which makes dwight schwersensky liable for the tax imposed in sec_1 or sec_871 n o international maritime contract or other contract exists wherein dwight schwersensky is in privity with the internal_revenue_service the irs is acting as a third party debt collector under some undisclosed contract for some undisclosed third party commissioner has burden_of_proof that a contract exists to compel me with a duty and obligation to perform and if no contract is produced must provide a liability statute to make me liable in order to issue a notice_of_deficiency continued discussion introduction sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to any unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer's right to a sec_6330 hearing at least days before any levy is begun if a sec_6330 hearing is requested the hearing is to be conducted by appeals and at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 c the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer may also raise challenges to the continued dwight schwersensky is not a u s citizen but in fact is a california national a member of the republic we note that notwithstanding the last assertion petitioner stated in his request for a hearing i am a u s citizen existence or amount of the underlying tax_liability if the taxpayer did not receive a statutory_notice_of_deficiency with respect thereto or did not otherwise have an opportunity to dispute that liability sec_6330 however if the taxpayer received a notice_of_deficiency and failed to petition the tax_court he may not challenge the underlying liability in the sec_6330 proceeding 114_tc_176 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection and shall take into account i the verification that the requirements of any applicable law or administrative procedure have been met ii the relevant issues raised by the taxpayer iii challenges to the underlying tax_liability by the taxpayer where permitted and iv whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary sec_6330 we have jurisdiction to review the appeals officer's determination where we have jurisdiction over the type of tax involved in the case sec_6330 see 122_tc_287 where the underlying tax_liability is properly at issue we review the determination de novo goza v commissioner supra pincite where the underlying tax_liability is not at issue we review the determination for abuse_of_discretion id pincite whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 104_tc_367 standard of review of determination at the hearing on respondent's motion petitioner conceded receiving the notice_of_deficiency for and failing to file a petition for redetermination he maintains that the notice_of_deficiency was invalid having received the notice and failed to file a petition with respect to it petitioner may not challenge it now or otherwise contest the underlying tax_liability in this proceeding goza v commissioner supra pincite as the underlying liability is therefore not at issue respondent's determination is reviewed for abuse_of_discretion id pincite see also 114_tc_604 respondent's determination petitioner repeatedly stated that he is challenging the appropriateness of the collection actions as provided in sec_6330 he has provided no specifics however in the letter petitioner sent to the irs service_center that disputed the notice_of_deficiency contained only frivolous tax_protester arguments any event he has not disputed the assertion in the notice_of_determination that he failed to provide a collection information statement as requested by the settlement officer consequently petitioner's claim is no bar to summary_judgment as it is not an abuse_of_discretion for appeals personnel to refuse to consider collection alternatives where a taxpayer fails to submit requested financial information sapp v commissioner tcmemo_2006_104 picchiottino v commissioner tcmemo_2004_ newstat v commissioner tcmemo_2004_208 petitioner also contended throughout the hearing process and contends now that there was never a valid assessment of the liability pursuant to sec_6203 and that he never received notice_and_demand for payment of it as required by sec_6303 however the certified form_4340 for petitioner's taxable_year establishes otherwise on both counts in the absence of any showing of irregularity forms are presumptive evidence that a tax has been validly assessed under sec_6203 115_tc_35 furthermore a notice of balance due which was sent to him as recorded on petitioner's form constitutes notice_and_demand for payment for purposes of sec_6303 craig v commissioner t c pincite schaper v commissioner tcmemo_2002_ petitioner has put forth no specific allegation beyond his general denials that would tend to show an irregularity in the form_4340 in the assessment or in the notice_and_demand for payment it is undisputed that petitioner received a notice_of_deficiency and a notice_of_intent_to_levy with respect to which are also both sufficient for purposes of sec_6303 craig v commissioner supra pincite we therefore find no abuse_of_discretion in the notice of determination's verification that all applicable procedural requirements including the foregoing were followed petitioner's contention that the settlement officer failed to provide him certain documents or the verification that the requirements of any applicable administrative procedure had been met is also unavailing as respondent need not do so 118_tc_162 petitioner's contention that the instant collection action has not been authorized as required by sec_7401 is meritless sec_7401 applies to a civil_action the levy at issue made pursuant to sec_6331 is an administrative action that does not necessitate the institution of a civil suit see carrillo v commissioner tcmemo_2005_290 williams v petitioner also contends that the settlement officer failed to verify that the requirements of any applicable law or administrative procedure had been met as required by sec_6330 suffice to say that as discussed above all specific challenges made by petitioner to the procedures followed by respondent in maintaining this collection action are meritless and petitioner's general contrary allegation is insufficient to bar summary_judgment see hromiko v commissioner tcmemo_2003_107 commissioner tcmemo_2005_94 yazzie v commissioner tcmemo_2004_233 affd 153_fedappx_456 9th cir see also 461_us_677 petitioner further claims in opposition to summary_judgment that he was not provided notice of his right to a sec_6330 hearing by the secretary or_his_delegate as required by sec_6330 see also sec_7701 a i this claim is also meritless as the secretary has delegated the authority to issue notices of intent to levy to a host of internal_revenue_service employees delegation_order no rev effective date see also craig v commissioner supra pincite yazzie v commissioner supra we note also that there is no requirement that a notice_of_intent_to_levy be signed everman v commissioner tcmemo_2003_137 petitioner contends that his right to a hearing under sec_6330 was infringed as a result of the settlement officer's decision to terminate the conference rather than allow petitioner to record it in 121_tc_8 we held that sec_7521 entitles taxpayers to audio record conferences held pursuant to sec_6320 and sec_6330 however in kemper v commissioner tcmemo_2003_195 issued on the same day as keene and also involving a failure to accord the taxpayer the opportunity to audio record his sec_6330 conference we held that because the only arguments the taxpayers had advanced were frivolous and groundless it was not necessary to remand the taxpayers' case to the office of appeals so that a second conference airing the contentions could be audio recorded petitioner was questioned by the court at the hearing on respondent's motion for summary_judgment concerning the issues he wished to raise at a conference on remand petitioner stated that the issues were the same as those listed in his request for a hearing as well as an innocent spouse claim on behalf of mrs schwersensky as discussed above the issues raised in petitioner's hearing request are all frivolous and or groundless as for the innocent spouse claim mrs schwersensky's entitlement to relief under sec_6015 is irrelevant to this case which concerns only whether respondent may proceed with his collection action against petitionerdollar_figure the remaining arguments raised by petitioner are nothing more than tax_protester rhetoric and legalistic gibberishdollar_figure we do not address such arguments with somber reasoning and copious citations of precedent as to do so might suggest that they possess some colorable merit see 737_f2d_1417 5th cir mrs schwersensky failed to petition this court within days of respondent's notice_of_determination as to her see sec_6330 cf 116_tc_263 jointly filing spouses are not a single_person for purposes of sec_6330 see supra note sec_4 and because petitioner has admitted the issues he seeks to raise and they are all frivolous groundless or irrelevant we conclude that neither trial nor a remand to appeals to allow a recorded hearing is necessary respondent's failure to afford petitioner an opportunity to record the sec_6330 conference was harmless error and further proceedings in this case would not be productive see holliday v commissioner aftr2d ustc par big_number 9th cir affg tcmemo_2005_132 153_fedappx_451 9th cir affg tcmemo_2004_224 117_tc_183 lee v commissioner tcmemo_2004_264 we therefore conclude that there are no genuine issues of material fact present in this case and hold that respondent is entitled to judgment as a matter of law regarding the proposed collection activity accordingly we shall grant respondent's motion for summary_judgment sec_6673 penalty respondent has also moved for a penalty under sec_6673 sec_6673 authorizes this court to require a taxpayer who has instituted or maintained a proceeding primarily for delay or whose position is frivolous or groundless to pay a penalty of up to dollar_figure to the united_states see 119_tc_276 102_tc_596 95_tc_624 affd without published opinion 956_f2d_1168 9th cir in 115_tc_576 this court issued a stern warning to taxpayers concerning the imposition of a penalty under sec_6673 on those taxpayers who abused the availability of the protections offered by sec_6320 and sec_6330 by instituting actions merely for purposes of delay or by taking frivolous or groundless positions in such actions see kemper v commissioner supra petitioner's essential position in this case is that he owes no federal income taxes despite having received over a half a million dollars in wages and according to information returns that have not been legitimately disputed more than dollar_figure in proceeds from securities trading petitioner further invents numerous groundless claims to defeat respondent's collection of duly assessed taxes petitioner's position is patently frivolous his tax_protester arguments persuade us that he invoked the sec_6330 protections in bad faith respondent's motion for summary_judgment and to impose a penalty put petitioner on effective warning that sec_6673 penalties might be imposed petitioner nonetheless persisted in his course of conduct as evidenced by the tax_protester rhetoric in his response to respondent's motion petitioner has merely wasted the time and resources of respondent and this court we shall therefore impose a substantial penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
